LAMBERT, Chief Justice,
dissenting.
Joseph L. Thompson bought a farm liability insurance policy to protect himself from financial ruin and to protect those he might negligently injure. He duly paid the premiums, but when his adult daughter who lived at home was injured in a farming accident, Farm Bureau told him she was not covered. It seems that on page 29 of a 55-page farm owner’s insurance policy, coverage was excluded for family members living in the home of the insured.
There is no greater tradition in Kentucky than that of the family farm. On *478that family farm, the whole family — including husbands and wives, children and even grandchildren — works to earn a living. In overwhelming numbers, Kentucky farmers obtain their insurance, including farm liability insurance, from Kentucky Farm Bureau. As the basis for denying Thompson’s claim, Farm Bureau here depends on an obscure policy provision excluding from coverage persons precisely within the class of the most frequent farm workers in Kentucky and persons within the class whom the insured clearly intended to protect.
The traditional reason for exclusion of family members in insurance policies was collusion and fraud. This basis for such exclusions was rejected by this Court long ago in Brown v. Gosser, Ky., 262 S.W.2d 480 (1953), an opinion by Justice Bert T. Combs. In that opinion, the court refused, on public policy grounds, to prohibit a wife from suing her husband for injuries sustained while riding in an automobile driven by him. The opinion reasoned that courts were not so ineffectual in their ability to detect fraud when it occurred to justify a wholesale exclusion that undermined a central purpose of the insurance policy, stating: “We are not willing to admit that the courts are so ineffectual, nor our jury system so imperfect, that fraudulent claims cannot be detected and disposed of accordingly.”
In this case, the majority attempts to distinguish Lewis v. West American Ins. Co., Ky., 927 S.W.2d 829 (1996), on grounds that it involved a policy written pursuant to Kentucky’s compulsory liability insurance statute. The majority reasons that as farm liability insurance policies are not compulsory, a different result may obtain here. In my view, this argument is not a valid basis for upholding an exclusion that strikes at the heart of the purpose of the insurance.
Rather than debating whether Lewis, supra, is controlling, we should follow Brown v. Gosser and hold forthrightly that the exclusion of family members living in the household of the insured is void. An insurance policy exclusion which so significantly defeats the purpose of the insurance should be disregarded as amounting to a failure of consideration or simply as contrary to public policy.
For the reasons stated herein, I dissent.
WINTERSHEIMER, J., joins this dissenting opinion.